From a conviction of manslaughter, upon a charge of murder, in the district court of McCurtain county, the plaintiff in error, hereinafter called defendant, has appealed.
The cause was tried in August, 1923, and the appeal lodged in this court in February, 1924. Upon the submission of this case, no appearance for oral argument was made, and no briefs have been filed in support of the appeal. It is well settled that where a defendant is convicted for a felony and prosecutes an appeal to this court, and no briefs are filed in support of the assignments of error, and no appearance for oral argument made, this court will not make a diligent search for errors on which to predicate a reversal, but will read the evidence to ascertain if it supports the verdict, and will examine the record for jurisdictional errors, and, if none appear, the judgment will be affirmed.
We have examined the record with care, and find no jurisdictional defect. We have further read and scrutinized the evidence, and find it amply supports the verdict and judgment. The defendant was prosecuted upon an information charging the crime of murder, and was by the verdict of the jury convicted of manslaughter *Page 57 
in the first degree, and the assessment of the punishment left to the court, which was by the court fixed at nine years in the penitentiary. It would serve no useful purpose to set out the details of the crime for which the defendant was convicted. The defendant was fairly tried, and his appeal is without merit.
The case is affirmed.